Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 5, 7-12, and 14-21 are pending and rejected. Claims 2, 4, 6, and 13 are cancelled and claims 18-21 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-12, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1 and 15, the claims have been amended to indicate that the binder is selected based on a surface energy for adherence of the conductive particles to the charge material particles for forming conductive chains of the conductive particles with the interlayer based on free polymers resulting from a surface area of the change material particles and conductive particles, however, there is insufficient support for this broad limitation in the specification. It is noted that this subject matter is discussed on pages 13-15 of the instant specification, however, the specification only describes this phenomenon occurring with PVDF, LCO, and C65 materials such that there is no indication that the materials are broadly selected based on the surface energies of the materials to provide the observed effect. Specifically, the specification explains why PVDF, LCO, and C65 behaved as observed in the SEM images due to the surface energies, but it does not indicate that materials will be selected based on the surface energy differences so as to include any binders, charge particles, and conductive materials meeting the surface energies described.
	Further, there is no support in the specification that the interlayer is based on free polymers resulting from a surface area of the charge material particles and conductive particles. The specification describes at pages 15-16 that free binder polymers are crucial to the mechanical strength of the electrodes, where fixed polymer layers result from being bound and immobilized on the particle surfaces resulting in almost all of binder polymer being in the fixed state, however, there is no indication that free polymers are present in the interlayer. Therefore, the claims are considered to include new matter.
Appropriate action is required without adding new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims recite the limitation "the conductive particles" in the first through second lines of the newly added paragraph. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claims are being interpreted as though the charge material layer includes conductive particles as suggested by claim 12 which indicates that the charge material layer includes graphite. Appropriate action is required without adding new matter.
The claims also indicate that the interlayer is based on free polymers resulting from a surface area of the charge material particles and conductive particles, however, it is unclear what is required for this claim limitation, for example, it is unclear what surface area of the charge material particles and conductive particles is needed for free polymers to result. The specification at the paragraph bridging pages 15 and 16 (also the second replacement paragraph in the Specification amendment of 2/28/2022) describes fixed polymer layers occurring due to the result of the binder material being bound and immobilized on the particles, where free polymer domains appear after the layers are fixed. Therefore, free polymers are understood to occur when the polymer is not bound or immobilized on the charge particles or conductive particles. For the purposes of examination, the claim is being interpreted as though having the adhesion interlayer being free of charge or conductive particles will result in providing an interlayer based on free polymer resulting from a surface area of the charge material particles and conductive particles because there will be no particles in the interlayer to bind or immobilize the polymer. Appropriate action is required without adding new matter. 
Regarding claim 5, the claim required dry mixing the charge material layer via bead or ball milling, however, it is unclear whether the claim requires mixing the layer or mixing the materials that will be sprayed to form the layer. Page 19 of the instant specification indicates premixing dry powders before spraying such that the claim is interpreted as requiring the materials of the charge layer to be mixed by bead or ball milling before spraying. Appropriate action is required without adding new matter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 18 and 21, the claims require that the adhesion interlayer is formed from the material used for the binder particles, however, claim 1 has been amended to require that the adhesion interlayer includes particles of the binder included in the charge material layer, such that claims 18 and 21 are considered to be no longer limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 10, 12, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eskra, US 2013/0309414 A1 (provided on the IDS of 7/9/2020) in view of Yamasaki, US 2012/0244433 A1, Fujii, H11-73947 A, Kirchner, US 4,735,360, and Phares, US 2013/0323583 A1.
The following citations for Fujii, H11-73947 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1, 3, 12, and 17-21, Eskra teaches a method of forming a battery electrode (method for fabricating electrodes for a lithium-ion battery, 0011, 0023, and 0046), comprising: 
providing a current collector adapted for formation into a battery (where binder and active electrode material are deposited on a substrate otherwise known as a current collector, 0024, where the electrode is described as a sheet and is depicted as being planar, 0024-0025, 0041, Fig. 1, and Fig. 3, where the electrodes are for a battery, 0011 and 0023-0024, the current collectors are considered to be adapted for formation into a battery because they will be used as the electrodes in the battery);  
5transporting the current collector under an electrostatic spray nozzle (where the substrate or current collector is fed through a roller system and is coated with a mix of material using a spray mechanism, which is described as being a spray gun with an electrostatic charge applied proximate to a nozzle of the spray gun, 0024, 0025-0026, 0032, and Fig. 1, such that the planar current collector is transported through the roller system under an electrostatic spray nozzle); and 
depositing a charge material layer including particles of a charge material and a binder onto the current collector using an electrostatic spray nozzle (where the spray mechanism applies a mix of binder, conductive carbon, and electrode active material, 0026-0027, such that a charge material layer will be applied onto the current collector, i.e. a layer containing active material and binder).
Eskra teaches that the binder in the mix typically ranges between 6-85% by weight of the total material in the spray, but that it can be as low as 1% and as high as 100% (0027). They teach that the system includes a second application region which causes a second layer to be deposited onto the substrate, where second application region includes a spray gun to spray towards the substrate and land on the first layer applied in the first application region (0033 and Fig. 1). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to the initial base layer to the substrate, spray for the second and any subsequent electrode layers typically includes less binder (0033). They teach that spray mechanism 144, i.e. the second spray gun, may also include a nozzle to which an electrostatic charge may be applied (0035 and Fig. 1). They teach that the process creates porosities from 15% to 50% with or without secondary coining (0047), indicating that the layers formed are porous. 
Eskra does not teach depositing an adhesion interlayer for increasing an adhesion strength between the charge material layer and the current collector.
Yamasaki teaches producing an electrode for a battery that makes is possible to lower interfacial resistance between a current collector and an active material layer where a binder layer and an active material layer are sequentially laminated on to a current collector (0008). They teach that microbubbles are formed in the binder solution layer so that when the layer is dried, pores are formed in the binder layer (0011 and Fig. 1). They teach that an electrically conductive path is secured between the current collector and the active material layer through the pores, making it possible to lower the interfacial resistance between the current collector and the active material layer (0011). They teach that adhesion between the current collector and the active material layer can be enhanced by the binder layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion (0011). They teach that there are no limitations on the binder and the binder may be the same as binders used in the electrodes such as SBR, CMC, PTFE, PAA, and PVDF (0040).
From the teachings of Yamasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra to have first applied a porous binder layer on the current collector using the first electrostatic spraying system and then to have applied the active material layer using the second or subsequent electrostatic spraying system because Yamasaki teaches that a porous binder layer on a current collector increases the adhesion between the current collector and the active material layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion and Eskra indicates that in their process they can form porous layers, the process deposits a first layer and a second layer using a first and second electrostatic sprayer, and that the material being sprayed can be 100% binder such that it will be expected to provide the desired and predictable result of forming a porous binder layer to increase the adhesion of the active material layer and the other benefits described by Yamasaki. Therefore, the adhesion interlayer will form a porous surface between the current collector and the charge material layer, where the electrically conductive path is secured between the current collector and the active material layer through the pores as indicated by Yamasaki, i.e. the porous surface will allow electric charge to be transported, where the charge material layer will be applied by the second or subsequent electrospray nozzle.
They do not teach that depositing the adhesion interlayer includes forming coverage regions on the current collector.
	Fujii teaches a battery electrode that has increased adhesion between the active material layer and the current collector while maintaining a low electric resistance (0001). They teach applying an adhesive layer between the current collector and the active material layer to fix the two (0009). They teach forming the adhesive layer with a pattern to provide adhesive force, where the uncoated parts allow electrons to be transferred between the current collector and the active material layer (0009, 0010, and Fig. 2-4). They teach that setting the ratio of the coating area of the adhesive layer to the area of active material layer holding surface of the current collector to 30-80%, the adhesiveness and the current characteristics are desirable, where if it is below the range, the adhesion will be reduced and the effect of the adhesive layer will not be noticeable and if is larger, the transfer of electrons between the active material layer and the current collector will be hindered (0011). They teach forming dot patterns by spraying the adhesive layer (0024). 
	From the teachings of Fujii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the adhesion layer in a pattern, i.e. to provide coverage regions, because Fujii indicates that forming an adhesive layer in a pattern provides the benefits of increasing the adhesion between the current collector and active material layer while also allowing electron transfer between the active material layer and the current collector such that it will be expected to provide the desired and predictable result of increasing adhesion between the current collector and active layer while providing low electrical resistance in the electrode. 
	They do not teach that the electrostatic spraying uses a carrier gas for bombarding the particles on the current collector.  
	Kirchner teaches a method for electrostatic spraying of powder particles on a surface to be coated (abstract). They teach that a carrying gas powder mixture is axially discharged from a nozzle and is expanded by a radially discharged control air stream to form the desired spray mist (abstract), where since it is a gas powder mixture it is understood to provide dry spraying. They teach that the powder is dispersed in the carrying gas and is discharged from the outlet (Col. 1, lines 5-16). They teach that control air discharged from a gap serves to retard and expand the carrying gas powder mixture discharged from the outlet nozzle so as to precisely adjust the pattern of the powder mist (Col. 2, lines 48-54). Therefore, Kirchner teaches that powder particles (dry particles since they are in powder form) are dispersed in a carrying gas so as to be electrostatically sprayed onto a substrate.
	From the teachings of Kirchner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki and Fujii to have electrosprayed the dry powder particles using a carrying gas because Kirchner teaches that it is conventionally known to disperse powder particles in a carrying gas for electrostatic spraying such that it will be expected to provide the desired and predictable result of dispersing the powders for successful electrospraying. Further, since the particles will be dispersed in the carrying gas as it they are sprayed to the current collector, the carrier gas is considered to drive the particles for bombardment onto the current collector since the gas will be sprayed with the particles to land on the current collector.
As to the binder particles being included in the charge material layer, Eskra teaches using binders such as PVDF or PTFE (0027). As discussed above Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same binder for the adhesion interlayer and the active material layer because Yamasaki teaches that such a selection is suitable and Eskra and Yamasaki indicate that similar binders can be used in forming the electrodes. Therefore, the adhesion interlayer will include particles of the binder included in the charge material layer.
As to causing the binder particles to melt, Eskra further teaches that the substrate is passed through a second set of guide mandrels that compress the substrate to a final desired and consistent thickness (0025). They also teach applying heat to the base layer after passing through the first application region so that the first layer is visibly molten, or begins to flow or wet to initiate binding by melting the binder (0029). They teach that heaters may be used after the second application region as well or a heater used in the second application region may be sufficient to cause the layer to melt and flow for binding (0034-0035 and Fig. 1). They teach that heat may be applied to the spray side to cause the binder of the second layer to melt and flow (0037). Therefore, Eskra teaches initiating binding of the material by causing the binder in the layers to melt and flow, where the melting can be done during and after application of the first layer or the second layer.
They do not teach using a heated roller to cause melting of the binder particles.
Phares teaches a process for forming a particle film on a substrate using a series of corona guns to co-aerosolize conductive particles and a binder to a heated substrate for forming a film (abstract and 0007). They teach that the conductive particles comprise anodic or cathodic material, where the process is directed to forming batteries (abstract and 0007). They teach that the film is preferably applied to a roll of substrate in a continuous process (0012). They teach that the substrate is slightly heated to induce binder flow and passed through a set of hot rollers that further induce melting and improve film uniformity (abstract and Fig. 3). Therefore, Phares teaches using heated rollers and a heated substrate to cause binder particles to melt or flow on a substrate surface in a particle mixture including binder and active material in the formation of a battery.
From the teachings of Phares, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, and Kirchner to have used and included heated rollers for heating the mixture on the surface of the substrate in the transport assembly of Eskra because Phares teaches that heated rollers are successful at heating a particle mixture including binder and active material for causing the binder to melt or flow and Eskra teaches it is desirable to heat the substrate to induce melting or flowing of the binder for initiating binding such that it will be expected to provide the desired and predictable result of melting the binder particles to initiate binding of the charge material layer to the adhesion layer and the current collector. Therefore, since the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggests heating the binder particles so that they melt or flow after application of the charge material layer, where the binder in the adhesion layer and the binder in the charge material layer are the same, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the binder particles in both layers will melt/flow due to the heating of the rollers and result in melting around the charge material particles because the binders are the same material and are heated to melting, which causes flowing, where the charge material is present in the flow or melt of binder. Therefore, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares is also expected to result in the formation of agglomerations of the binder particles and the charge material particles based on the surface energies of the binder particles since the binder will also melt around the charge particles. Further, since the adhesion interlayer will include particles of the binder included in the charge material layer and the layer undergoes heat from the heated roller, the adhesion interlayer will also be formed by the claimed process. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
As to the binder being selected based on a surface energy for adherence of the conductive particles to the charge material particles for forming conductive chains of the conductive particles with the interlayer based on free polymers resulting from a surface area of the charge material particles and conductive particles, Eskra teaches that the binder can be PVDF (0027). Eskra teaches that the spray may include generally 4-8% graphite (0028), indicating that the charge or active material layer will include graphite. Eskra further teaches that the substrate can include an anode current collector or a cathode current collector (0024), indicating that the electrode formed can be an anode or cathode. 
As discussed above Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). They further teach that the positive electrode active material, typically in powdered form, is used in a typical lithium ion secondary battery (0050). They teach that the positive electrode active material is selected from materials including lithium cobalt oxide (LCO) (0050). 
Fujii teaches forming an active material layer mainly composed of LCO on the adhesive layer where the layer includes carbon powder as a conductive agent and PVDF as a binder (0027 and 0029). They teach that the conductive agent included can be various carbon-based powders such as graphite, acetylene black, etc. (0014). 
Phares teaches that the anodic or cathodic material comprises at least one of carbon, lithium cobalt oxide, etc.  and the binder includes particles such as PVDF, PTFE, and SBR (0010 and 0011). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the charge material particles to be LCO, the conductive particles to be carbon or graphite, and the binder to be PVDF because Eskra indicates that the electrode can be an anode or cathode and the conductive particles can be graphite, Yamasaki, Fujii, and Phares indicate that LCO is a desirable active material, Eskra, Yamasaki, Fujii, and Phares teach that PVDF is a suitable binder, and Fujii specifically teaches mixing PVDF, LCO, and a carbon powder (which can be graphite) for forming the electrode such that it will be expected to provide a desirable mixture of materials for forming the electrode while using PVDF as the binder of the interlayer. Therefore, in the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares the binder will be PVDF, the conductive material is graphite, i.e. carbon, and the charge material is lithium cobalt oxide such that the binder is expected to provide a surface energy for adherence of the conductive particles to the charge material particles for forming conductive chains of the conductive particles because the instant specification at pages 13-16 indicate that PVDF, LCO, and C65 (carbon understood to have graphitic character so as to be conductive and therefore have the same surface energy for graphite) provide such surface energy features and claim 12 indicates that the charge material layer can include graphite and PVDF such that the materials are expected to meet the described surface energy limitations. Further, since there is no suggestion to include charge particles or conductive particles in the adhesion interlayer, the layer is understood to be based on free polymers resulting from a surface area of the charge material particles and conductive particles as discussed in the 112(b) rejection above. 
Further, for claim 19, the PVDF and graphite are also expected to provide conductive binder agglomerates or the binder and conductive particles on the adhesive interlayer because the instant specification at pages 14-15 indicates that PVDF and C65 (carbon) form conductive binder agglomerates and further since Yamasaki indicates that the porous adhesive layer provides an electrical pathway to the current collector the conductive binder agglomerates will also be in electrical communication with the current collector. 
Further, for claim 20, the selection of PVDF is also expected to result in selecting a binder based on a polar component and dispersive component for adhering to the charge material particles and the conductive particles more readily than to other binder particles as indicated by the instant specification at pages 14-15. 
While Eskra in view of Yamasaki, Fujii, Kirchner, and Phares do not specifically teach selecting the materials based on the surface energies, since they suggest using materials meeting the claimed surface energy requirements, their teachings are considered to render the claim obvious.
Regarding claim 7, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the substrate is passed through a second set of guide mandrels that may be designed having a space or gap there between that is maintained during operation in order to compress the substrate having the electrode thereon to a final desired and consistent thickness (0025 and Fig. 1). Therefore, in the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares the current collector coated with the adhesion interlayer and the charge material layer will be calendared with a roller for achieving a predetermined thickness. 
Regarding claim 10, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the current electrode or substrate can include copper as an anode current collector (0023), where the current collector or substrate is described as being a sheet (0023-0024). Further, as noted above, Phares indicates that LCO and carbon can be used as anodic or cathodic materials (0010), indicating that such materials are useful for anodes as well. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a copper sheet as the anode current collector and to have formed the charge material layer from LCO, graphite, and PVDF because Eskra indicates that the current collector can be copper and that it can also be in the form of a sheet, where Phares indicates that LCO and carbon are desirable anodic materials such that it will be expected to provide a suitable current collector with desirable active material for forming the anode. 
Regarding claim 14, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the spray mechanism causes the spray to emit between approximately 2 and 20 psi where the voltage applied to the nozzle is 25 kV (0027 and 0032). Therefore, Eskra teaches spraying at a voltage potential within the claimed range, i.e. 25 kV. 
	From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have sprayed the carrier gas at a pressure ranging from about 2 to 20 psi because Kirchner teaches using a carrying as to disperse or carry powder particles to a substrate when electrospraying a powder material such that it will be expected to provide the desired and predictable result of successfully flowing the gas at a pressure at which Eskra suggests during electrospraying. While the spraying pressure range is outside of the claimed range, the Examiner notes MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since Eskra teaches spraying at a pressure between approximately 2 and 20 psi, the range is considered close enough to the claimed range to expect the same properties, i.e. approximately 2 psi is sufficiently close to 1.5 psi to expect similar results.  
	Regarding claim 16, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggests the process of instant claim 1, where the adhesion layer is suggested to include particles of the binder material used in the charge material layer. Eskra further teaches that the first application region can spray PVDF ranging between 6-85% by weight, but that the binder levels can be as low as 1% or as high as 100% (0027). They teach that the spray may also include 4-8% conductive carbon (0028). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to the initial base layer to substrate, spray for the second and subsequent electrode layers typically includes less binder, where the spray can include 80-90% active material by weight, 4-8% conductive carbon by weight, and the balance binder (0033). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of active material and binder in the charge material layer to be within the claimed range because Eskra teaches that less binder is needed in subsequent electrode layers because adhesion is easier to achieve compared to the base substrate, that the amount of binder can range from 6-85% by weight in the first layer or 2-16% by weight in the second layer, where the active material can be 7-90% by weight in the first layer or 80-90% by weight in the second layer, indicating that the active material amount can overlap the claimed range in the first or second layer, and that the binder amount can overlap the claimed range in the second layer and be very close to overlapping the claimed range in the first layer, where the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggests using a first binder layer, suggesting that the binder amount can be less and the active material amount can be more in the second applied layer or the charge material layer, such that by optimizing the binder and charge material to be within the claimed range it will be expected to provide a suitable adhesion due to the first binder layer while also providing a suitable amount of charge material for the electrode layer. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Kirchner, and Phares as applied to claim 1 above, and further in view of Shembel, US 2009/0117461 A1 (provided on the IDS of 7/9/2020).
	Regarding claim 5, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches spraying mix of binder, conductive carbon, and active electrode material (0027). Eskra teaches using binders such as PVDF or PTFE or any derivative thereof (0027). 
	They do not teach how the mixture is formed. 
	Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the conductive additive with electron conductivity may include carbon black and graphite (0030-0031), indicating that the electron conducting powder is a conductive carbon. 
	From the teachings of Shembel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have mixed the binder, conductive carbon, and active electrode material by ball milling because Shembel teaches that such a method is suitable for mixing such dry materials such that it will be expected to provide the desired and predictable result of providing a mixture of active material, conductive carbon, and binder as desired by Eskra.
Regarding claim 8, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the particle size may be actively selected based on the type of electrode to be formed, and may range from as low as nanometer-sized particles to hundreds of microns and greater (0031). Eskra teaches using binders such as PVDF or PTFE or any derivative thereof (0027). 
They do not specifically teach that the binder particles have a size ranging from as low as nanometer-sized particles to hundreds of microns or greater.
Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the PTFE binder used is a powder with the particles size from 0.2 to 4 microns (0038). Therefore, Shembel indicates that a PTFE binder particle size ranging from 0.2 to 4 microns is suitable for use in an electrode for a lithium ion battery.
From the teachings of Shembel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have used a binder particle size ranging from 0.2 to 4 microns because Shembel teaches that such a binder particle size is suitable for use in an electrode for a lithium ion battery where both Eskra and Shembel teaches using PTFE as a binder and because such a size is within the particle size range taught by Eskra such that it will be expected to provide a suitable binder particle size in forming the interlayer of binder material for securing the electrode material to the current collector of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares. Therefore, Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Shembel suggest using a particle size overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Kirchner, and Phares as applied to claim 1 above, and further in view of Bachrach, US 2011/0129732 A1 (provided on the IDS of 7/9/2020).
Regarding claim 9, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the particles emitted from the gun are imparted with a charge, causing an electrostatic voltage differential to form between the nozzle and the substrate (0032). They teach that the voltage differential may be enhanced by grounding a region of the substrate (0032). 
They do not teach that an electrical charge is applied to the substrate. 
Bachrach teaches forming an electrochemical device such as a battery cell comprising an anode structure (abstract). They teach depositing a powder by electrostatic spraying which charges the powder particles and then sprays the powder particles toward the area to be coated with an opposite and attractive electric charge (0061). They teach that since the charged powders are attracted toward the area to be coated, the process helps minimize overspray and waste (0061). Therefore, they teach in electrostatic spraying the particles are charged to have an opposite charge to the area to be coated to minimize overspray, indicating that the area to be coated, i.e. the substrate, has an opposite charge. 
From the teachings of Bachrach, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have also charged the substrate so that it is oppositely charged from the charged spray because Bachrach teaches that overspray can be minimized by spraying charged particles towards a substrate or coating area having an opposite charge such that it will provide the desired and predictable result of applying the binder coating to the substrate in the designated regions as desired. Therefore, in the process of Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Bachrach an electrical charge will be applied to the current collector for attracting the particles of the adhesion interlayer to the current collector, such that it will also be expected to bond the particles of the adhesion interlayer to the current collector since the particles are electrostatically attracted to the current collector. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Kirchner, and Phares as applied to claim 1 above, and further in view of Abe, WO 2013/171991 A1 and Scordilis-Kelley, US 2013/0059193 A1.
	Regarding claim 11, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggest the limitation of instant claim 10. Eskra teaches that the single-sided electrode thickness ranges from 0.0005” to 0.015” or greater (0041), i.e. 12.7 to 381 microns or greater. 
	They do not teach a thickness of the interlayer within the claimed range, the thickness of the charge material layer, or the loading of the charge material.
	As discussed above for claim 1, Fujii teaches forming a battery electrode that has increased adhesion between the active material layer and the current collector while maintaining a low electric resistance (0001). They teach applying an adhesive layer between the current collector and the active material layer to fix the two (0009). Fujii teaches that the thickness of the adhesive layer is preferably in the range of 0.1 micron to 5 microns, where if the thickness is less than 0.1 microns, the peel strength of the active material layer cannot be increased, but if it exceeds 5 microns, the electrons between the active material layer and the current collector do not transfer smoothly (00011). 
	From the teachings of Fujii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have optimized the thickness of the adhesive layer within the range of 0.1 to 5 microns because Fujii teaches that such a thickness is suitable for forming an adhesive layer between a current collector and an active material layer, where if the thickness is too small it will not provide the desired adhesion (peel strength) and if it is too thick it will negatively impact electron transfer such that by optimizing it within the range suggested by Fujii it will be expected to provide a suitable adhesive thickness for adhering the electrode active material to the current collector without negatively impacting the function of the battery. Therefore, the thickness of the binder layer overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, since Fujii indicates that the thickness of an adhesive layer can be optimized between having a layer that has good adhesive strength and one that allows the electrons to transfer smoothly between the active material layer and the current collector, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the interlayer to be within the claimed range so as to provide the ideal balance between adhesion and electron transfer suggested by Fujii. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach the thickness of the current collector or the areal loading of the charge material.
	Abe teaches a method of producing a secondary battery or a lithium-ion battery having a positive electrode and a negative electrode (abstract and 0018). They teach that the negative current collector is formed of a conductive material such as a copper sheet or foil having a thickness of about 5 microns to 30 microns (0079), where they provide an example of a negative current collector being a 10 micron thick copper sheet (0100). They teach that the negative electrode sheet can be formed by applying to the negative current collector a paste or slurry obtained by dispersing in a suitable solvent a negative electrode active material along with a binder followed by drying (0080). They teach that the mass of negative electrode active material layer is suitable to be about 3 mg/cm2 to 30 mg/cm2 per unit area of negative current collector (0080). 
	From the teachings of Abe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have used a copper sheet as the negative current collector having a thickness ranging from 5-30 microns or 10 microns because Abe indicates that such a thickness is suitable for a copper sheet that is used as an anode current collector in a lithium ion battery such that it will be expected to provide the desired and predictable result of providing a functional copper sheet as the current collector. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the charge material layer with an areal loading in the range of 3-30 mg/cm2 because Abe indicates that such a mass per unit area of negative electrode current collector (i.e. loading per area or areal loading) is desirable in forming an anode in a lithium ion battery such that it will be expected to provide a desirable amount of anode active material for the battery. Therefore, Eskra in view of Yamasaki, Kirchner, Phares, and Abe suggest using a copper sheet having a thickness overlapping or within the claimed range and an areal loading of charge or active material within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Abe do not teach the thickness of the charge material layer.
	Scordilis-Kelley teaches an electrochemical cell having an anode structure, a cathode structure, an electrolyte and/or a separator and a battery such as a lithium battery that includes the electrochemical cell (abstract and 0094). They teach that the thickness of the anode active layer is in the range of about 2 to 100 microns or about 5 to 50 microns (0044). They teach that the current collector may have a thickness ranging from 5-20 microns thick (0118). 
From the teachings of Scordilis-Kelley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Abe to have used an anode active layer or charge material layer having a thickness ranging from 2 to 100 microns or about 5 to 50 microns because Scordilis-Kelley teaches that such a thickness is suitable for an anode active material layer in a battery such as a lithium battery such that it will be expected to provide a desirable charge material thickness. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra, US 2013/0309414 A1 (provided on the IDS of 7/9/2020) in view of Yamasaki, US 2012/0244433 A1, Fujii, H11-73947 A, Kirchner, US 4,735,360 A1, Phares, US 2013/0323583 A1, Croop, US 3,974,302, and Shembel, US 2009/0117461 A1 (provided on the IDS of 7/9/2020).
	The following citations for Fujii, H11-73947 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 15, Eskra teaches a method of forming an anode in a battery electrode (method for fabricating electrodes for a lithium-ion battery, 0011, 0023, and 0046, where an active electrode material is applied to a substrate that can be an anode current collector, 0024, indicating that an anode is formed), comprising: 
providing a planar copper sheet as an anode current collector layer adapted for formation into a battery (where binder and active electrode material are deposited on a substrate otherwise known as a current collector, 0024, where the electrode is described as a sheet and is depicted as being planar, 0024-0025, 0041, Fig. 1, and Fig. 3, such that it is considered to be planar and since the electrode is formed by depositing binder and active electrode material on the current collector, where the electrodes are for a battery, 0011 and 0023-0024, the current collectors are considered to be adapted for formation into a battery because they will be used as the electrodes in the battery, where the anode current collector is formed from copper, 0024, and the current collector or substrate is described as being a sheet, 0023-0024, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a copper sheet as the anode current collector because Eskra indicates that the current collector can be copper and that it can also be in the form of a sheet such that it will be expected to provide a suitable current collector);  
5transporting the planar current collector under an electrostatic spray nozzle (where the substrate or current collector is fed through a roller system and is coated with a mix of material using a spray mechanism, which is described as being a spray gun with an electrostatic charge applied proximate to a nozzle of the spray gun, 0024, 0025-0026, 0032, and Fig. 1, such that the planar current collector is transported through the roller system under an electrostatic spray nozzle); and 
depositing a charge material layer onto the current collector using an electrostatic spray nozzle (where the spray mechanism applies a mix of binder, conductive carbon, and electrode active material, 0026-0027, such that a charge material layer will be applied onto the current collector, i.e. a layer containing active material).
Eskra teaches that the binder in the mix typically ranges between 6-85% by weight of the total material in the spray, but that it can be as low as 1% and as high as 100% (0027). They teach that the system includes a second application region which causes a second layer to be deposited onto the substrate, where second application region includes a spray gun to spray towards the substrate and land on the first layer applied in the first application region (0033 and Fig. 1). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to the initial base layer to the substrate, spray for the second and any subsequent electrode layers typically includes less binder (0033). They teach that spray mechanism 144, i.e. the second spray gun, may also include a nozzle to which an electrostatic charge may be applied (0035 and Fig. 1). They teach that the process creates porosities from 15% to 50% with or without secondary coining (0047), indicating that the layers formed are porous. 
Eskra does not teach depositing an adhesion interlayer for increasing an adhesion strength between the charge material layer and the current collector.
Yamasaki teaches producing an electrode for a battery that makes is possible to lower interfacial resistance between a current collector and an active material layer where a binder layer and an active material layer are sequentially laminated on to a current collector (0008). They teach that microbubbles are formed in the binder solution layer so that when the layer is dried, pores are formed in the binder layer (0011 and Fig. 1). They teach that an electrically conductive path is secured between the current collector and the active material layer through the pores, making it possible to lower the interfacial resistance between the current collector and the active material layer (0011). They teach that adhesion between the current collector and the active material layer can be enhanced by the binder layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion (0011). They teach that there are no limitations on the binder and the binder may be the same as binders used in the electrodes such as SBR, CMC, PTFE, PAA, and PVDF (0040).
From the teachings of Yamasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra to have first applied a porous binder layer on the current collector using the first electrostatic spraying system and then to have applied the active material layer using the second or subsequent electrostatic spraying system because Yamasaki teaches that a porous binder layer on a current collector increases the adhesion between the current collector and the active material layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion and Eskra indicates that in their process they can form porous layers, the process deposits a first layer and a second layer using a first and second electrostatic sprayer, and that the material being sprayed can be 100% binder such that it will be expected to provide the desired and predictable result of forming a porous binder layer to increase the adhesion of the active material layer and the other benefits described by Yamasaki. Therefore, the adhesion interlayer will form a porous surface between the current collector and the charge material layer, where the electrically conductive path is secured between the current collector and the active material layer through the pores as indicated by Yamasaki, i.e. the porous surface will allow electric charge to be transported. Further, since the current collector is formed from a copper sheet as required by claim 15 and is used for a battery, it is considered to provide the claimed current collector for a battery defined by a conductive planar material having conductive properties for transporting electric charge between cathode and anode charge material in a battery. It is also noted that Eskra teaches that aluminum is used as a cathode current collector as the substrate, where active electrode material is applied on the substrate (0024), such that the battery will include a cathode charge material such that the anode will be capable of transporting electric charge between the anode and cathode charge material. 
Eskra further teaches that the binder material is polyvinylidene fluoride (0027). Yamasaki also teaches that the binder can be PVDF (0040). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected PVDF as the binder material of the interlayer because both Eskra and Yamasaki indicate that such a material is suitable as a binder and Yamasaki suggests forming a binder layer as the interlayer such that it will be expected to provide a suitable layer for increasing the adhesion of the electrode layer to the current collector. 
As discussed above for claim 1, Fujii provides the suggestion of forming coverage regions on the current collector because Fujii indicates that forming an adhesive layer in a pattern provides the benefits of increasing the adhesion between the current collector and active material layer while also allowing electron transfer between the active material layer and the current collector such that it will be expected to provide the desired and predictable result of increasing adhesion between the current collector and active layer while providing low electrical resistance in the electrode. Therefore, in the process of Eskra in view of Yamasaki and Fujii coverage regions will be formed on the anode current collector defined by areas covered by the PVDF forming the interlayer. 
Also, as discussed above for claim 1, Kirchner provides the suggestion of spraying dry particles of an adhesion substance or binder driven by a carrier gas for bombardment against the current collector. 
As to the binder particles being included in the charge material layer, Eskra teaches using binders such as PVDF or PTFE (0027). As discussed above Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same binder for the adhesion interlayer and the active material layer because Yamasaki teaches that such a selection is suitable and Eskra and Yamasaki indicate that similar binders can be used in forming the electrodes. Therefore, the adhesion interlayer will include particles of the binder included in the charge material layer.
As to causing the binder particles to melt, Eskra further teaches that the substrate is passed through a second set of guide mandrels that compress the substrate to a final desired and consistent thickness (0025). They also teach applying heat to the base layer after passing through the first application region so that the first layer is visibly molten, or begins to flow or wet to initiate binding by melting the binder (0029). They teach that heaters may be used after the second application region as well or a heater used in the second application region may be sufficient to cause the layer to melt and flow for binding (0034-0035 and Fig. 1). They teach that heat may be applied to the spray side to cause the binder of the second layer to melt and flow (0037). Therefore, Eskra teaches initiating binding of the material by causing the binder in the layers to melt and flow, where the melting can be done during and after application of the first layer or the second layer.
They do not teach using a heated roller to cause melting of the charge material particles.
As discussed above for claim 1, Phares provides the suggestion to have used and included heated rollers for heating the mixture on the surface of the substrate in the transport assembly of Eskra because Phares teaches that heated rollers are successful at heating a particle mixture including binder and active material for causing the binder to melt or flow and Eskra teaches it is desirable to heat the substrate to induce melting or flowing of the binder for initiating binder such that it will be expected to provide the desired and predictable result of melting the binder particles to initiate binding of the charge material layer to the adhesion layer and the current collector. Therefore, since the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares suggests heating the binder particles so that they melt or flow after application of the charge material layer, where the binder in the adhesion layer and the binder in the charge material layer are the same, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the binder particles in both layers will melt/flow due to the heating of the rollers and result in melting around the charge material particles because the binders are the same material and are heated to melting, which causes flowing, where the charge material is present in the flow or melt of binder. Therefore, Eskra in view of Yamasaki, Fujii, Kirchner, and Phares is also expected to result in the formation of agglomerations of the binder particles and the charge material particles based on the surface energies of the binder particles since the binder will also melt around the charge particles. Further, since the adhesion interlayer will include particles of the binder included in the charge material layer and the layer undergoes heat from the heated roller, the adhesion interlayer will also be formed by the claimed process. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Eskra in view of Yamasaki, Fujii, Kirchner, and Phares do not teach using 15 kV or airflow to electrostatically spray the PVDF particles.
Eskra further teaches that the spray mechanism causes the spray to emit between approximately 2 and 20 psi where the voltage applied to the nozzle is 25 kV (0027 and 0032). They teach that any voltage may be applied above or below 25 kV, in order that the spray is uniformly applied to the substrate (0032).
Croop teaches electrostatically coating a flexible sheet material with heat reactive adhesive resin particles (abstract). They teach that any suitable electrostatic coating means with an associated dry resin supply means may be used to apply dry resin powder (Col. 4, lines 10-17). They teach that a 10 kV to 90 kV powder spray gun driven by air pressure and having a charged needle in its nozzle can be used (Col. 4, lines 10-17). They teach that depending on the type of electrostatic coating means used, the sheet material will be moved between the mask wheels at a speed effective to apply the dry resin powder so that it will adhere to the sheet material (Col. 4, lines 18-23). Therefore, Croop teaches electrospraying polymer particles to a substrate using a voltage of 10-90 kV with a spray gun driven by air pressure.
From the teachings of Eskra and Croop, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares to have optimized the voltage or potential within a range of 10-90 kV because Croop indicates that such a voltage range is suitable for electrospraying polymer particles and Eskra indicates that the voltage range can vary above and below 25 kV where it is desirable to have a uniform spray such that by optimizing within the range of Croop it will be expected to provide a suitable range for uniformly electrospraying the PVDF particles to the anode current collector substrate. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used airflow or air pressure to drive the electrospray because Croop indicates that a suitable electrospray gun for spraying dry polymer particles is one that is driven by air pressure such that it will be expected to provide a suitable means for electrospraying the particles to the anode current collector surface. Further, since Eskra teaches spraying at 2 to 20 psi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the airflow or air pressure at a pressure ranging from about 2 to 20 psi to electrospray the powder materials because Croop teaches that it is known to use air pressure to drive polymer particles to a substrate in electrospraying such that it will be expected to provide the desired and predictable result of successfully electrospraying the powder material to the substrate for coating the substrate. While the spraying pressure range is outside of the claimed range, the Examiner notes MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since Eskra suggests spraying at a pressure between approximately 2 and 20 psi, the range is considered close enough to the claimed range to expect the same properties, i.e. approximately 2 psi is sufficiently close to 1.5 psi to expect similar results.  
Eskra further teaches that the particle size may be actively selected based on the type of electrode to be formed, and may range from as low as nanometer-sized particles to hundreds of microns and greater (0031). Eskra teaches using binders such as PVDF or PTFE or any derivative thereof (0027). 
They do not specifically teach that the binder particles have a size ranging from as low as nanometer-sized particles to hundreds of microns or greater.
Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the PTFE binder used is a powder with the particles size from 0.2 to 4 microns (0038). They also teach that PVDF can be used as a binder (0033). Therefore, Shembel indicates that a binder particle size ranging from 0.2 to 4 microns is suitable for use in an electrode for a lithium ion battery.
From the teachings of Shembel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Coop to have used a binder particle size ranging from 0.2 to 4 microns because Shembel teaches that such a binder particle size is suitable for use in an electrode for a lithium ion battery and because such a size is within the particle size range taught by Eskra such that it will be expected to provide a suitable binder particle size in forming the interlayer of binder material for securing the electrode material to the current collector of Eskra in view of Yamasaki, Fujii, Kirchner, Phares, and Coop. Therefore, Eskra in view of Yamasaki, Fujii, Kirchner, Phares, Coop, and Shembel suggest using a particle size overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, Eskra in view of Yamasaki, Fujii, Kirchner, Phares, Coop, and Shembel suggest depositing an adhesion interlayer of PVDF onto the copper sheet anode current collector of the battery from a first electrostatic spray nozzle by forming a 2-20 psi airflow and a voltage or potential optimized within a range of 10-90 kV using PVDF powder particles having a size overlapping the claimed range so as to form coverage regions on the anode current collector defined by areas covered by the PVDF, and depositing a charge material layer onto the adhesion interlayer from a second electrostatic spray nozzle, where the adhesion interlayer increases an adhesion strength between the charge material layer and the current collector by contacting the anode current collector between the coverage regions. 
As discussed above Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). They further teach that the positive electrode active material, typically in powdered form, is used in a typical lithium ion secondary battery (0050). They teach that the positive electrode active material is selected from materials including lithium cobalt oxide (LCO) (0050). 
Fujii teaches forming an active material layer mainly composed of LCO on the adhesive layer where the layer includes carbon powder as a conductive agent and PVDF as a binder (0027 and 0029). They teach that the conductive agent included can be various carbon-based powders such as graphite, acetylene black, etc. (0014). 
Phares teaches that the anodic or cathodic material comprises at least one of carbon, lithium cobalt oxide, etc.  and the binder includes particles such as PVDF, PTFE, and SBR (0010 and 0011). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the charge material particles to be LCO, the conductive particles to be carbon or graphite, and the binder to be PVDF because Eskra indicates that the electrode can be an anode or cathode and the conductive particles can be graphite, Yamasaki, Fujii, and Phares indicate that LCO is a desirable active material, Eskra, Yamasaki, Fujii, and Phares teach that PVDF is a suitable binder, and Fujii specifically teaches mixing PVDF, LCO, and a carbon powder (which can be graphite) for forming the electrode such that it will be expected to provide a desirable mixture of materials for forming the electrode. Therefore, in the process of Eskra in view of Yamasaki, Fujii, Kirchner, Phares, Coop, and Shembel the binder will be PVDF, the conductive material is graphite, i.e. carbon, and the charge material is lithium cobalt oxide such that the binder is expected to provide a surface energy for adherence of the conductive particles to the charge material particles for forming conductive chains of the conductive particles because the instant specification at pages 13-16 indicate that PVDF, LCO, and C65 (carbon understood to have graphitic character so as to be conductive and therefore have the same surface energy for graphite) provide such surface energy features and claim 12 indicates that the charge material layer can include graphite and PVDF such that the materials are expected to meet the described surface energy limitations. Further, since there is no suggestion to include charge particles or conductive particles in the adhesion interlayer, the layer is understood to be based on free polymers resulting from a surface area of the charge material particles and conductive particles as discussed in the 112(b) rejection above. 


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered. In light of the cancellation of claim 6, the previous 112 rejection is withdrawn.
Regarding Applicant’s arguments over the newly added features of claims 1 and 15, it is noted that the prior art suggests using PVDF, LCO, and graphite (a carbon) as the materials of the active layer and PVDF as the material for the adhesion interlayer. As discussed in the instant specification at pages 14-16, the combination of these materials provides the claimed features. Therefore, the prior art is considered to meet the claimed limitations.
Regarding Applicant’s arguments over Eskra not teachings any benefit of structure based on spraying of dry particles, it is noted that they describe the drawbacks of solvent-based processes and therefore indicate that the dry spraying process is beneficial because it is solvent-free (abstract, 0003, 0005, and 0009). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, since Eskra in view of Yamasaki, Fujii, Kirchner, and Phares provide the claimed process, the process will also be expected to have the described benefits. 
Regarding Applicant’s arguments over spraying dry particles, it is noted that the rejection has been modified to include Kirchner which indicates spraying dry particles with a carrier gas, which is aligned with what Eskra provides, i.e. spraying dry particles. 
Regarding Applicant’s arguments over Fujii’s prescribed pattern, since the pattern will provide the claimed coverage areas, the combination of Eskra in view of Yamasaki, Fujii, Kirchner, and Phares is considered to render the claims obvious.
As to Applicant’s arguments over Phares, it is noted that Phares indicates that the aerosol that is sprayed to the substrate is formed by co-aerosolizing the binder as a dry powder with the cathode or anode powder using a turntable dust generator or a fluidized bed disperser (0026 and 0028), indicating that the dry powder can be provided to the substrate. Further, the suggestion is to include heated rollers in the assembly of Eskra, i.e. the horizontal assembly, and not to modify Eskra to provide vertical transport. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718